DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022 has been entered.
Response to Arguments
On page 11 of the Remarks, Applicant contends the teachings of Kang are deficient.  Applicant’s arguments are moot in view of the new grounds of rejection necessitated by amendment.  Specifically, Klomp is relied upon for teaching the assumption of linear motion for predicting a target frame between two key frames.  See particularly Klomp’s Fig. 7 which is identical to Applicant’s Fig. 2.  Accordingly, the rejection of claim 1 is sustained.
Other claims are not argued separately.  Remarks, 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 20, 21, 24, 27, 31, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Van Beek (US 2011/0058610 A1), Yamasaki (US 2010/0220787 A1), Laroche (US 2014/0064372 A1), and Sven Klomp and Jorn Ostermann (2011). Motion Estimation at the ¨ Decoder, Effective Video Coding for Multimedia Applications, Dr Sudhakar Radhakrishnan (Ed.), ISBN: 978-953-307-177-0 (herein “Klomp”).
Examiner finds the invention is drawn to conventional frame interpolation between two key frames using optical flow (which is principally defined as pixel-wise motion vectors, but also can be more broadly interpreted as block-level motion vectors or other granularity).  Applicant’s invention simply recognizes that the estimated optical flow between two key frames may not accurately capture the true motion and therefore an adjustment vector (residual motion vector) is used to correct the estimate (see Eggert anticipating this concept under the Conclusion Section of this Action).  Applicant’s Fig. 2, as the interview summary (dated 02/22/2021) explains, shows the inventive concept.  Yamasaki’s paragraph [0125] explains that interpolating a frame between two key frames using the motion information between the two key frames is conventional.  Therefore, Yamasaki teaches Applicant’s motion vector between r1 and r2 in Applicant’s Fig. 2.   Yamasaki does not appear to teach that estimated optical flow can be used for frame interpolation or frame prediction.  However, Van Beek’s paragraph [0002] demonstrates it was well-known to use optical flow estimation for frame interpolation and paragraph [0060] explains the benefit of computing an incremental motion vector to refine the estimated motion field.  Examiner finds the skilled artisan would understand Van Beek’s refinement motion vector is equivalent to Applicant’s residual motion vector.  Therefore, Van Beek teaches Applicant’s small vector pointing to I(p) in Applicant’s Fig. 2.  Because Van Beek does not use the term, “residual motion vector,” to describe the refinement to the estimated optical flow, Examiner finds it helpful to additionally rely on the teachings of Laroche’s paragraph [0008], which explains a “residual motion vector” is the difference (Applicant’s small vector) between actual motion (Applicant’s vectors pointing from r1 and r2 to I(p)) and the motion prediction (vector from r1 and r2).  Therefore, like Van Beek, Laroche also teaches Applicant’s small vector pointing to I(p) in Applicant’s Fig. 2, which represents the difference between true motion and estimated motion.  Finally, with respect to the motion vectors being scaled between the target frame and the key frames, according to the interview summary dated 05/20/2022 the scaling is 0.5 (see Rr1 in Applicant’s Fig. 2, which is half way between r1 and r2).   Klomp’s Section 4 teaches the motion between the two key frames is halved for the motion vector between the key frames and target frame.  For the foregoing reasons, Examiner finds the claimed subject matter is conventional technology as explained herein.
Regarding claim 1, the combination of Van Beek, Yamasaki, Laroche, and Klomp teaches or suggests a computer-implemented method for compressing a target video, the method being implemented in a computer system that includes one or more physical computer processors and non-transient electronic storage (Laroche, ¶ 0064:  teaches a processor for implementing methods in this art), comprising: obtaining, from the non-transient electronic storage, the target video; extracting, with the one or more physical computer processors, a first key frame, a second key frame, and a target frame from the target video, wherein the first key frame comprises a previous frame relative to the target frame and the second key frame comprises a subsequent frame relative to the target frame; (Yamasaki, ¶ 0125:  teaches key frames and the target frame being processed are stored in a frame buffer such that information from these frames are obviously being “extracted”; Klomp, Section 4:  teaches frames F-1 and F1 are previous and subsequent key frames for predicting target frame F0); and generating, with the one or more physical computer processors, an estimated optical flow based on a displacement of one or more pixels between the first key frame and the target frame (Yamasaki does not appear to teach optical flow estimation, although Van Beek explains optical flow estimation is motion estimation; Van Beek, ¶ 0002:  teaches optical flow estimation between two frames; As explained, supra, optical flow is typically pixel-wise motion vectors (see also Van Beek, ¶ 0035); Klomp, Section 4 and Fig. 7:  teaches motion estimation in exactly the way described by Applicant’s Fig. 2), wherein the displacement of one or more pixels is represented by at least a first motion vector corresponding to a first pixel of the first key frame (Van Beek, ¶ 0002:  teaches motion vectors for individual pixels, which represent displacements between key frames and target frames; see also Klomp, Section 4), wherein the first motion vector is determined based on a second motion vector representing a residual motion corresponding to the first key frame (Examiner interprets this limitation in view of Applicant’s Fig. 2 and according to the interview dated 02/22/2021; Van Beek, ¶ 0060:  teaches computing an incremental motion vector to refine the estimated motion field, which teaches a first motion vector based on a second, residual vector; Because Van Beek does not use the term, “residual motion vector,” to describe the refinement to the estimated optical flow, Examiner finds it helpful to additionally rely on the teachings of Laroche’s paragraph [0008], which explains a “residual motion vector” is the difference (Applicant’s small vector) between actual motion (Applicant’s vectors pointing from r1 and r2 to I(p)) and the motion prediction (vector from r1 and r2).  Therefore, like Van Beek, Laroche also teaches Applicant’s small vector pointing to I(p) in Applicant’s Fig. 2, which represents the difference between true motion and estimated motion; Klomp’s Section 4 and Fig. 7 describe the residual motion vector as “resulting displacement,” which is the difference between the assumed linear motion and the true non-linear motion and can be transmitted), a third motion vector representing a linear motion of the first pixel between the first key frame and the second key frame, and a scaled motion vector that is generated by applying a predetermined scaling value to the third motion vector (Klomp, Section 4:  teaches that the starting point is “linear motion is assumed” and thus establishing the motion vector between F-1 and F1 (Applicant’s third motion vector representing linear motion) and then halving (Applicant’s scaling) that motion vector to create motion vectors pointing to the intermediate frame F; Klomp’s Fig. 7 is identical to Applicant’s Fig. 2).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Yamasaki, with those of Van Beek, because (1) both references are drawn to frame interpolation; (2) Van Beek explains that optical flow estimation is another term for motion estimation; and (3) Van Beek explains the benefit of using a refinement motion vector to improve motion vector accuracy.  Thus, the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Yamasaki and Van Beek used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Yamasaki and Van Beek, with those of Laroche, because all three references are drawn to frame interpolation and because Van Beek and Laroche similarly teach the benefits of using a residual motion vector to capture the difference between true motion and a motion estimate.  Thus, the combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Yamasaki, Van Beek, and Laroche used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Yamasaki, Van Beek, and Laroche, with those of Klomp, because all four references are drawn to the same field of endeavor and because adding Klomp’s teachings regarding the assumptions of linear motion and the coding of a residual vector to represent the difference between assumed linear motion and actual non-linear motion represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Yamasaki, Van Beek, Laroche, and Klomp used in this Office Action unless otherwise noted.
Claim 10 lists the same elements as claim 1, but in system form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Regarding claim 18, the combination of Van Beek, Yamasaki, Laroche, and Klomp teaches or suggests the system of claim 10, wherein the first key frame comprises a previous frame relative to the target frame or a subsequent frame relative to the target frame (Examiner notes this claim lists in the alternative either uni-directional prediction or bi-directional prediction; Laroche, ¶ 0112:  teaches both types of prediction).
Regarding claim 19, the combination of Van Beek, Yamasaki, Laroche, and Klomp teaches or suggests the system of claim 10, wherein generating the estimated optical flow comprises using, with the one or more physical computer processors, a previous frame relative to the target frame and the target frame (Van Beek, ¶ 0002:  teaches optical flow estimation is motion estimation; Laroche, ¶ 0004:  teaches motion estimation).
Claim 20 lists the same elements as claim 1, but in CRM form rather than method form.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Regarding claim 21, the combination of Van Beek, Yamasaki, Laroche, and Klomp teaches or suggests the computer-implemented method of claim 1, wherein the first residual motion corrects an error of the estimated optical flow (Examiner interprets this limitation in view of Applicant’s Fig. 2 and according to the interview dated 02/22/2021; Van Beek, ¶ 0060:  teaches computing an incremental motion vector to refine the estimated motion field, which teaches a first motion vector based on a second, residual vector; Because Van Beek does not use the term, “residual motion vector,” to describe the refinement to the estimated optical flow, Examiner finds it helpful to additionally rely on the teachings of Laroche’s paragraph [0008], which explains a “residual motion vector” is the difference (Applicant’s small vector) between actual motion (Applicant’s vectors pointing from r1 and r2 to I(p)) and the motion prediction (vector from r1 and r2).  Therefore, like Van Beek, Laroche also teaches Applicant’s small vector pointing to I(p) in Applicant’s Fig. 2, which represents the difference between true motion and estimated motion.; Klomp, Section 4 and Fig. 7:  refers to the residual motion vector “where the assumption of linear motion is wrong” as “resulting displacement”).
Claim 24 lists the same elements as claim 21, but in system form rather than method form.  Therefore, the rationale for the rejection of claim 21 applies to the instant claim.
Claim 27 lists the same elements as claim 21, but in CRM form rather than method form.  Therefore, the rationale for the rejection of claim 21 applies to the instant claim.
Regarding claim 31, the combination of Van Beek, Yamasaki, Laroche, and Klomp teaches or suggests the computer-implemented method of claim 1, wherein the first motion vector is further determined by adding the scaled motion vector and the second motion vector that corrects for non-linear motion of the first pixel between the first key frame and the second key frame (Examiner notes it is obvious to add the residual to the predicted to get the actual; That is how differential coding works, which is a ubiquitous concept; Klomp, Section 4 and Fig. 7:  explains that the “resulting displacement” is the difference between the predicted linear motion and true motion such that obviously adding the difference with the estimated motion (scaled motion) would yield true motion).
Regarding claim 31, the combination of Van Beek, Yamasaki, Laroche, and Klomp teaches or suggests the computer-implemented method of claim 1, wherein the first key frame is selected for the target frame from the target video based on a value of the first residual motion being a lowest value of one or more residual motions corresponding to one or more other candidate key frames from the target video (Laroche, ¶ 0008:  teaches the value of the residual vector informs which motion vector predictor is chosen; Because motion vector predictors reference which key frames they point to, the chosen vector necessarily selects the key frame).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin (US 2006/0257048 A1) teaches extracting key frames and neighboring frames (e.g. ¶ 0007).
Topiwala (US 10,621,779 B1) teaches the use of artificial intelligence to estimate pixel-wise optical flow between key frames and subsequent frames (e.g. col. 10, ll. 49–62), wherein such technology is known to benefit video compression algorithms (e.g. col. 10, ll. 27–39).
Eggert (US 2011/0243390 A1) teaches using a residual vector to capture the difference between true motion and an estimated optical flow (¶ 0010).
Liu (US 2020/0012940 A1) teaches frame interpolation using estimated optical flow and machine learning (e.g. Abstract and ¶ 0004).
Liu (US 2019/0289321 A1) teaches frame interpolation using estimated optical flow and machine learning (e.g. ¶ 0003).
Terashima (US 2011/0234748 A1) teaches the difference between using smooth motion and frame copy for frame interpolation (Figs. 4 and 5).  Examiner finds the skilled artisan would find it obvious to undertake a transcoding operation to undo Fig. 5’s inaccurate motions from frame copying using a residual vector to bring motions back to smooth linear motions as shown in Fig. 4.
Li (US 2018/0098087 A1) teaches motion information yielding the smallest cost is selected (¶ 0211), teaches motion vector scaling (e.g. ¶ 0132), and non-linear motions such as zoom, rotation, etc. parameterized using an affine motion model (e.g. ¶ 0188), including pixel-level affine motion estimation (¶ 0217).
Alshin et al., “Bi-directional optical flow” Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG16 WP3 and ISO/IEC JTC1/SC29/WG11, JCTVC-C204, Guangzhou, China, 10–15 October, 2010.  This publication teaches bi-directional optical flow assuming steady (linear) motion (see Fig. 1).  “Let us assume that objects are moving with the constant speed, as shown on totally symmetrical figure 1.”
C. C. Sabino, L. S. Andrade, T. I. Ren, G. D. C. Cavalcanti, T. I. Jyh and J. Sijbers, "Motion Compensation Techniques in Permutation-Based Video Encryption," 2013 IEEE International Conference on Systems, Man, and Cybernetics, 2013, pp. 1578-1581.  This publication references the Klomp reference and explains Klomp’s teachings as motion compensation by predicting motion for a B-frame where “motion is assumed to be linear.” (Section IV and Fig. 5).
Alexis Michael Tourapis, Feng Wu, Shipeng Li, "Motion vector prediction with reference frame consideration," Proc. SPIE 5203, Applications of Digital Image Processing XXVI, (19 November 2003) “since we are again assuming that adjacent pictures may follow the constant speed rule (Figure 4).”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached on Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL J. HESS
Primary Examiner
Art Unit 2481

/MICHAEL J HESS/Primary Examiner, Art Unit 2481